Citation Nr: 1226049	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right knee disability, status post total knee replacement. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to May 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In June 2012, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A current right knee disability, status post total knee replacement began during service and has continued since. 


CONCLUSION OF LAW

A right knee disability, status post total knee replacement, was incurred during service.  38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Legal Critera

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Analysis

The Veteran contends that he sustained a right knee injury in 1959 when he fell in a ravine at Ft. Hood and has had ongoing residuals.  

Here, the records that exist from the Veteran's period of military service do not include a medical examination at the time the Veteran entered active duty service in December 1958.  Therefore, the Board is unable to evaluate whether defects, infirmities, or disorders of the right knee were found at the time of the Veteran's entrance into service.  (Although some records from the Veteran's period of service were retrieved, an inquiry to the National Personnel Records Center (NPRC) reflected that the Veteran's service treatment records were fire-related and presumed destroyed in a 1973 fire at the NPRC.)  

Technically, in the absence of an entrance examination, the presumption of soundness standard of 38 U.S.C.A. § 1111 does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (holding that the plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based and, in the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based).

In regards to whether the Veteran had a pre-existing right knee disability, the available service treatment records (STRs) include a March 1959 Fort Hood Hospital record that noted that the Veteran sustained an injury to his right knee seven years ago while playing football.  The Veteran reported that, at the time, he sustained an acute forceful medial movement of the tibia on the femur resulting in dislocation of the joint.  Following this, he had marked swelling of the knee that responded after a period of rest.  He reported that he was told by a civilian orthopedic surgeon that he had a tear of the medial cartilage of the right knee.  At that time, he was treated with elastic bandage and his knee responded well.  He continued to engage in sports and three months later sustained another injury while playing basketball.  He stated that the knee became dislocated again followed by pain and swelling.  It was noted that, since that time, he continued to have difficulty with the knee and stated that he had approximately 200 dislocations of the knee followed by pain and effusion.  He indicated that he was able to reduce the dislocations himself.  He had been treated with several courses of physiotherapy both as a civilian and after entering the military service.  

The Veteran was diagnosed with internal derangement of the right knee joint manifested by pain on excessive weight bearing and recurrent episodes of swelling and locking as a residual of a football injury seven years prior to service.  It was noted that the condition may be permanent.  The March 1959 hospital records reported that the right knee condition was felt to be disabling for further military service and the Veteran was offered a discharge because of an EPTS (existed prior to service) condition.  

In April 1959, the Medical Board checked a box indicating that the cause of the incapacity was no incident to service, existed prior to entry on active duty.  The Veteran signed an application for discharge that indicated that the Veteran was found to be unfit for retention in the military service on account of a physical disability, which was considered to have existed prior to December 1958.  Also, in July 2009, Information from the Hospital Admission Cards by the Office of the Surgeon General, Department of the Army (1958-1963) showed that, in 1959, the Veteran suffered a nonbattle injury that was accidentally self-inflicted or inflicted by others.  Separation was recommended as the condition existed prior to military service.

However, on March 2011 VA examination and during his June 2012 video conference hearing, the Veteran indicated that after he initially "sprained" his right knee in football during his junior year of high school, he went on to play football again in as little as two weeks later as well as in his senior year without incident.  He indicated that the right knee football injury did not cause a chronic right knee disability.  The Veteran presented yearbook pictures at the hearing evidencing that he was able to play football following the initial injury, including his senior year.  He reported that the right knee was pain free and he did not receive any right knee treatment from 1952 to 1958.  He denied having basketball injury, three months after his initial football injury in 1952 and denied experiencing 200 dislocations of the knee.  

Additionally, in his September 2009 notice of disagreement (NOD), the Veteran reported that as a result of being drafted, he was required to be examined three times.  During military training, he participated in daily calisthenics, bayonet training, hand-to-hand training and participated in marches, and night and day crawling under machine gun firing.  He reported that he had a slight injury previously from playing football in 1952 and freely disclosed this fact to the doctors in 1959, but, he had no treatment from 1952 to when he was inducted into the Army in 1958.  

The Board notes that the March 1959 hospital records that noted an EPTS condition, also reported that the Veteran's past medical history was not contributory to the present illness.  In regards to the noted alleged 200 dislocations, on physical examination, when the Veteran was asked to demonstrate a "dislocation" of the right knee, no shift of the right knee was demonstrated by physical examination.  No true dislocation was found on X-ray.  

Despite the prior knee injury, the March and April 1959 records did show that the Veteran, in fact, injured his right knee in-service when he stepped into a hole on approximately February 15, 1959.  The Veteran had been on active duty for more than two months and only reported pain after he injured his right knee in service.  While the evidence reflects that the Veteran injured his right knee playing football prior to service, the evidence at this point demonstrates at least an aggravation of disability. 

The Board has considered the March 2011 VA examiner's opinion that there was clear and unmistakable objective evidence that the Veteran's right knee condition pre-existed his military service, which was based on her clinical experience, the history, c-file records, X-ray, and examination findings.  However, even though this opinion and the Veteran's reports of a prior knee injury may provide competent evidence of a right knee disability pre-existed service, and may rise to the level of clear and unmistakable evidence of such a disability; the evidence is not clear and unmistakable that there was no aggravation.

In that regard, the March 1959 Brooke Army Hospital records and clinical record cover sheet noted that the Veteran's right knee was not aggravated by service.  In April 1959, the Medical Board checked a box indicating that the cause of the incapacity was not incident to service, existed prior to entry on active duty, was not permanently aggravated by active duty and optimum hospitalization for disposition purposes was provided to the Veteran.  The Veteran signed an application for discharge that indicated that the right knee disability appeared to be not incident to, or aggravated by, subsequent military service.  Likewise, in July 2009, Information from the Hospital Admission Cards by the Office of the Surgeon General, Department of the Army (1958-1963) noted that separation was recommended as the condition existed prior to military service (not service aggravated).  A separate associated sheet recorded the causative agent as a late effect of other accidental injury. 

However, the July 2009 Information from the Hospital Admission Cards by the Office of the Surgeon General, Department of the Army (1958-1963) also noted that the diagnosis may or may not involve service aggravation.  

The Board notes that the March and April 1959 STR's reflect that after the acknowledged in-service injury, after more than two and a half months of service, the Veteran was hospitalized for approximately 47 days and orthopedic surgery appeared to be recommended.  See March 1959 clinical cover sheet.  

Further evidencing that surgery was recommended only after the right knee in-service injury includes a letter dated February 17, 1959, from the Veteran's spouse, in which she asked, in reference to his knee, when he was scheduled to have an operation and was surprised to hear that convalescence was going to take 6 months.

Additionally, in an April 2009 statement and during his June 2012 video conference hearing, the Veteran reported that he completed most of his training at Fort Hood and during an exercise in February/March 1959, he fell into a small ravine and injured his right knee.  He reported the incident to his sergeant.  He then spoke to a corpsman and was given an ace bandage.  The next morning, he was placed on sick call and transported to the base hospital for treatment.  He indicated that X-rays after the in-service injury were negative, but it was felt that there was a medial meniscus tear and he was ultimately transferred to Brooke Army Hospital at Fort Sam Houston for surgery.  After a few days, it was determined that the surgery would leave him with a stiff knee and he was offered to be discharged.  

The Board has considered the March 2011 VA examiner's opinion that it was less likely as not that the right knee condition was permanently aggravated beyond normal progression by his military service.  However, the language "less likely as not" does not equate to "clear and unmistakable" evidence that the right knee condition was not aggravated.  Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet.App. 254, 258-59 (1999)); see also Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring inpart and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").  Additionally, the examiner did not appear to consider the Veteran's reports of progressively worsening right knee symptoms since service in formulating the opinion.  

Hence, the presumption of aggravation is not rebutted.

Treatment records dated from Dr. N.B.Y. dated from 2008 to 2009 include a diagnosis of right knee osteoarthritis and reveal that he underwent a total knee replacement.  

The Veteran has reported that since the in-service incident he had great difficulty with walking and put up with the pain for many years.  He finally had surgery in 1961 followed by subsequent surgeries and a total knee replacement in 2009.  

April 1962 records from William Beaumont Hospital show that the Veteran was diagnosed with internal derangement of the right knee and torn medial meniscus for which he underwent a medial meniscectomy/arthrotomy with excision of the medial meniscus of the right knee.  Records from the Adventist Hinsdale Hospital dated 1991 report right knee arthroscopy in May 1991, then a right knee injury August 1991, due to a motor vehicle accident, that was followed up with another right knee arthroscopy in December 1991.  Treatment records from Dr. N.B.Y. show that the Veteran underwent a right knee total knee replacement in March 2009.  

Overall, the STR's, post-service opinions, and the Veteran's statements provide credible evidence of in-service aggravation of right knee disability.  The Veteran is competent to report in-service right knee progressive pain following an in-service injury as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  His reports of pain since his right knee injury in service are generally consistent with the evidence of record and there is nothing to explicitly contradict them.  38 C.F.R. § 3.303(b).

Furthermore, in November 2009 correspondence, Dr. N.B.Y. noted that he had been taking care of the Veteran for several years in regards to a serve arthritic condition of his right knee.  Dr. N.B.Y. found that the Veteran's arthritis was directly caused by an injury occurring when he was in the Army in 1959, when he stepped into a hole.  He was seen by multiple physicians including Surgeons at Brooke Army Hospital.  He developed stiffness and arthritis conditions relatively early and within two years after the injury had to have an open arthrotomy to help correct the multiple injuries to his cartilage and ligaments.  N.B.Y. reported that the severe amount of arthritis due to the 1959 injury led to a right total knee replacement in March 2009.  

Therefore, based upon the foregoing and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right knee disability, status right total knee replacement, have been met38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for a right knee disability, status post right total knee replacement, is granted. 




____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


